Citation Nr: 0534148	
Decision Date: 12/19/05    Archive Date: 12/30/05

DOCKET NO.  04-11 450	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to an increased rating for diabetes mellitus, 
currently evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Jeng, Associate Counsel


INTRODUCTION

The veteran had active duty from July 1966 to May 1968.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a December 2002 rating decision.  

In September 2005, a hearing was held before the undersigned 
and a copy of the transcript has been associated with the 
claims folder.  At the hearing, the veteran, through his 
representative, appears to have raised a new claim for 
service connection for a cardiovascular disability secondary 
to service connected diabetes mellitus.  The Board refers 
this particular issue to the RO for appropriate action.  


FINDINGS OF FACT

1.  VA has satisfied its duty to notify and has obtained all 
evidence relevant to an equitable disposition of the 
veteran's appeal.

2.  The veteran's diabetes mellitus requires dietary 
restrictions, but he does not require insulin and has not 
been advised by a physician to avoid strenuous occupational 
and recreational activities.


CONCLUSION OF LAW

The criteria for a rating in excess of 20 percent for 
diabetes mellitus have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§  3.321, 4.1, 4.2, 4.7, 4.119, 
Diagnostic Code (DC) 7913 (2005).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to notify and assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 
38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126, imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.  VA has met its respective duties to notify and 
assist in this case.

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) request that the claimant provide any evidence in his 
possession that pertains to the claim. 

The Board finds that the VCAA notice requirements have been 
satisfied by virtue of a letter sent to the veteran in 
November 2002.  This letter essentially provided notice of 
elements (1), (2), and (3).  In addition, by virtue of the 
rating decision on appeal, the statement of the case (SOC), 
and the supplemental SOCs (SSOCs), he was provided with 
specific information as to why this particular claim was 
being denied, and of the evidence that was lacking.  He was 
also supplied with the complete text of 38 C.F.R. § 
3.159(b)(1) in the January 2004 SSOC.  See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

Finally, with respect to element (4), the November 2002 
letter did not explicitly ask the veteran to provide "any 
evidence in his possession that pertains" to his claim.  See 
38 C.F.R. § 3.159(b)(1).  Nevertheless, as a practical 
matter, the Board finds that he has been notified of the need 
to provide such evidence, for the following reasons.  The 
November 2002 letter informed the veteran that additional 
information or evidence was needed to support his claim, and 
asked him to send the information or evidence to the RO.  
Under these circumstances, the Board is satisfied that the 
veteran has been adequately informed of the need to submit 
relevant evidence in his possession.  There is no allegation 
from the veteran that he has any evidence in his possession 
that is needed for a full and fair adjudication of this 
claim.

The duty to assist has also been fulfilled.  The Board has 
reviewed VA treatment records and the veteran has not 
identified any outstanding medical records pertaining to the 
claim on appeal.  VA afforded the veteran an examination in 
December 2004 and the examination report has been associated 
with the claims folder.  Therefore, the Board finds that VA 
has satisfied its duty to notify and to assist pursuant to 
the VCAA.  

Analysis

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity.  Separate diagnostic codes identify the 
various disabilities. Each disability must be viewed in 
relation to its history, with an emphasis on the limitation 
of activity imposed by the disabling condition.  Medical 
reports must be interpreted in light of the whole recorded 
history, and each disability must be considered from the 
point of view of the veteran working or seeking work.  Where 
there is a question as to which of two disability evaluations 
shall be applied, the higher evaluation is to be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating is to 
be assigned.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 
4.7.  

The regulations do not give past medical reports precedence 
over current findings. Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  While the evaluation of a service-connected 
disability requires a review of the appellant's medical 
history with regard to that disorder, the Court has held 
that, where entitlement to compensation has already been 
established, and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Id.; 38 C.F.R. §§ 4.1, 4.2.

The veteran asserts that a rating greater than 20 percent is 
warranted for his diabetes mellitus.  A 20 percent rating is 
warranted for diabetes mellitus requiring insulin and a 
restricted diet, or an oral hypoglycemic agent and a 
restricted diet.  A 40 percent rating is warranted for 
diabetes mellitus requiring insulin, restricted diet, and 
regulation of activities.  Complications of diabetes are 
evaluated separately unless they are part of the criteria 
used to support a 100 percent rating.  Noncompensable 
complications are deemed part of the diabetic process.  38 
C.F.R. § 4.119, DC 7913.  

In this case, the veteran meets one of the requirements for a 
higher rating.  The December 2004 VA examination report notes 
that the veteran is on a restricted diet, no concentrated 
sweets.  Additionally, he testified at his September 2005 
hearing that he had been on a diabetic diet.  Therefore, the 
restricted diet criterion has been met.      

However, he does not meet the next requirement of requiring 
insulin for a higher rating.  The December 2004 VA 
examination report and VA treatment records reflect that the 
veteran is not insulin dependent; he is currently only on 
oral hypoglycemics.  

Concerning the third criterion for a higher rating under DC 
7913 (i.e., "regulation of activities"), the Board notes 
that this term has been defined as meaning "prescribed or 
advised to avoid strenuous occupational and recreational 
activities."  See 61 Fed. Reg. 20,440, 20,446 (May 7, 1996) 
(emphasis added).

Here, the December 2004 VA examination report notes that the 
veteran indicated that he has low energy which restricts his 
activity.  The report also notes that he had significant 
dyspnea on exertion and was only able to go several years 
without getting short of breath.  Some lower extremity edema 
was also noted.  The VA examiner also notes that the veteran 
"does have some restriction to his activities."  However, 
there is no indication that he was advised to avoid strenuous 
occupational and recreational activities.  In fact, at his 
September 2005 hearing, the veteran testified that his doctor 
had not told him to restrict his activities but that he, 
himself,  had to restrict his activities because he could not 
do them anymore.  

While the veteran has been prescribed a restricted diet, he 
does not receive insulin and he has not been advised to avoid 
strenuous occupational and recreational activities.  He, 
therefore, does not meet the criteria for a 40 percent 
rating.  38 C.F.R. § 4.119, DC 7913.

Finally, as noted in the December 2004 VA examination report, 
the veteran has not been hospitalized for his diabetes 
mellitus.  Additionally, there is no evidence that the he is 
unable to work due to his diabetes mellitus.  The December 
2004 VA examination report noted that the veteran stopped 
working after his coronary artery bypass grafting in 1995, 
well before his diabetes diagnosis.  In any case, the 
existing schedular rating is already based upon the average 
impairment of earning capacity, and is intended to be 
considered from the point of view of the veteran working or 
seeking work.  A referral for consideration of an 
extraschedular rating for diabetes mellitus is not warranted.  
38 C.F.R. § 3.321 (b)(1).

As the preponderance of the evidence is against the claim for 
a higher rating, the "benefit-of-the-doubt" rule does not 
apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49, 50 (1990).


ORDER

Entitlement to an increased rating for diabetes mellitus, 
currently evaluated as 20 percent disabling is denied.



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


